PER CURIAM:
This claim was submitted for decision based on the allegations of the Notice of Claim and the respondent’s Answer.
Claimant seeks payment of the sum of $608.00 for an Olivetti Lexikon 90C typewriter delivered to the respondent. In its Answer, the respondent admits the validity of the claim, and states that *160payment was not made within the fiscal year in question, and could not be made thereafter, although funds were available.
In view of the foregoing, the Court hereby makes an award to the claimant in the amount requested.
Award of $608.00.